Exhibit 10.2

AMENDED MANAGEMENT SUPPORT AND MARKETING AGREEMENT

This AMENDED MANAGEMENT SUPPORT AND MARKETING AGREEMENT (“Agreement,”) amends
the Management Support and Marketing Agreement, which originally became
effective on October 1, 2008, and is entered into and effective as of the 1st
day of October, 2008 (notwithstanding the date of actual execution) by and
between OTTO REGENT LIMITED, (“OTTO”), and SINO BOND INC., LIMITED (“SBI”) as a
wholly owned subsidiary and agent of DYNACQ HEALTHCARE, INC. and as an affiliate
and agent of DYNACQ HUAI BEI HEALTHCARE, INC. (collectively referred to herein
as “DYNACQ”).

WITNESSETH:

WHEREAS, OTTO is a duly and validly existing corporation that has been organized
for the purpose of providing investment opportunities and management support and
marketing services for medical and related healthcare providers (“Healthcare
Services”) to the general public in the nation of China;

WHEREAS, SBI enters into this Agreement on behalf of DYNACQ for the provision of
Healthcare Services by DYNACQ subsidiaries and affiliates in China and Southeast
Asia.

WHEREAS, DYNACQ is engaged in faciliating management and related items and
services to physicians, professional associations, and other professional
healthcare entities and in faciliating the provision of Healthcare Services to
individuals in the nation of China;

WHEREAS, SBI desires and intends to facilitate such management, administrative,
and business services, and the provision of Healthcare Services on behalf of
DYNACQ in China and Southeast Asia, and OTTO is capable of assisting SBI in
providing, all such management, administrative, and business services; and

WHEREAS, SBI and OTTO mutually desire an arrangement that:

 

  (1) ensures consistency of service, quality of care, and safety of DYNACQ’s
patients;

 

  (2) facilitates effective utilization of Healthcare Services;

 

  (3) ensures consistent and customary patterns for the provision of Healthcare
Services;

 

  (4) facilitate the establishment and maintenance of a public image of
excellence and high quality for DYNACQ, all for the benefit of those persons
seeking Healthcare Services as patients of DYNACQ.

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed, the parties agree as follows:

 

Page 1 of 8



--------------------------------------------------------------------------------

Covenants and Conditions Regarding Management and Advertising:

 

  1.1. OTTO agrees that it has the primary responsibility for the marketing of
the facilities, including but not limited to the following:

 

  (a) recruitment of physicians to use and otherwise employ the services of the
hospital;

 

  (b) general efforts to improve the reputation and market the benefits of
DYNACQ; and

 

  (c) creation and publication of multi-media advertising (subject to advance
SBI approval).

1.2 SBI agrees to pay a minimum of Seventy-five Thousand Dollars ($75,000) and a
maximum of Two Hundred Fifty Thousand Dollars ($250,000.00) a month at SBI’s
discretion to be used for adverstising and to pay fees and expenses of OTTO.
OTTO and SBI agree that these funds will be deposited in an account to be
managed and controlled solely by OTTO. From these funds, OTTO agrees to expend
at least Eighty-Three Percent (83%) of the amount paid by SBI monthly, directly
on advertising and the general marketing of DYNACQ, and the associated services
of its healthcare facilities in China. Further, OTTO will provide to SBI a
written report of these expenditures quarterly, with said report being due not
later than thirty (30) days after the end of each respective quarter.

1.3 Management and Clerical Personnel. OTTO shall employ or otherwise retain,
and shall be responsible for selecting, training, supervising, scheduling, and
terminating, all management and clerical personnel as OTTO deems reasonably
necessary and appropriate in the performance of its duties and obligations under
this Agreement. OTTO shall have sole responsibility for determining the
salaries, wages, and fringe benefits of all such management and clerical
personnel, for paying such salaries and wages, and for providing such fringe
benefits, and for withholding as required by law, any sums for income tax,
unemployment insurance, social security, or any other withholding required by
applicable law or governmental requirement.

1.4 Indemnification by OTTO. OTTO shall indemnify and hold SBI harmless from and
against any and all liability losses, damages, claims, causes of action, and
expenses, including, without limitation, reasonable attorney’s fees and
associated costs, associated with or resulting, directly or indirectly, from any
act or omission of OTTO, its employees, agents, or independent contractors in or
about the DYNACQ’s facilities during the Term. To be entitled to such
indemnification, SBI shall give OTTO prompt written notice of the assertion by a
third party of any claim with respect to which SBI might bring a claim for
indemnification hereunder, and in all events must provide such written notice to
OTTO within the applicable period for defense of such claim by OTTO. OTTO shall,
at its own expense, have the right to defend and litigate any such third-party
claim.

2.1 Organization and Existence. SBI is a Hong Kong corporation duly organized,
validly existing and in good standing under the laws of Hong Kong and has all
requisite legal and

 

Page 2 of 8



--------------------------------------------------------------------------------

corporate power to carry on its business as now conducted and to enter into and
perform this Agreement.

2.2 Compliance with Laws. SBI is in compliance in all material respects with all
applicable foreign, federal, state, municipal and other political subdivision or
governmental agency statutes, ordinances and regulations, including, without
limitation, those imposing taxes, in every applicable jurisdiction in respect of
the ownership of SBI properties and conduct of SBI’s business.

2.3 Brokers. SBI in not a party to or in any way obligated under any contract or
other agreement for, and there are no outstanding claims against SBI for the
payment of any broker’s or finder’s fee in connection with the origin,
negotiation, execution or performance of this Agreement.

2.4 SBI’s Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by SBI has been duly authorized and approved by
the Board of Directors and no further corporate action is necessary on the part
of SBI to make this Agreement valid and binding upon SBI in accordance with its
terms. Neither the execution, delivery nor performance of this Agreement by SBI
will result in a violation or breach of any term or provision under the Articles
of Incorporation or Bylaws of SBI or constitute a default or breach of, or
accelerate the performance required under, any indenture, mortgage, deed of
trust or other contract or agreement to which SBI is a party or by which it or
any of its respective assets are bound or governmental body.

3.1 Organization and Existence. OTTO is a Hong Kong corporation duly organized
pursuant to the laws of Hong Kong and in good standing, and has all requisite
legal power to enter into and perform this Agreement.

3.2 Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement has been duly authorized, and no further action is
necessary on the part of OTTO to make this Agreement valid and binding upon OTTO
in accordance of its terms. Neither the execution, delivery nor performance of
this Agreement by OTTO will result in a violation or breach of any term or
provision or constitute a default or breach of, or accelerate the performance
required under any other contract or agreement to which OTTO is a party or by
which it or its properties are bound, or violate any order, writ, injunction or
decree of any court, administrative agency or governmental body.

3.3 Brokers. OTTO is not a party to or in any way obligated under any contract
or agreement for, and there are no outstanding claims against OTTO for the
payment of a broker’s or finder’s fee in connection with the origin,
negotiation, execution, or performance of this Agreement.

4.1 Confidential Information. OTTO acknowledges that in the course of the
performance of this Agreement, it has had and will continue to have access to
certain know-how, formulae, processes, data, proprietary information, supplier
and patient records and information and other confidential knowledge and trade
secrets of SBI and DYNACQ’s business and operations. OTTO understands that all
such information is confidential and has been or will be

 

Page 3 of 8



--------------------------------------------------------------------------------

conceived or learned by OTTO in confidence, and agrees not to reveal any such
information to any third person for any reason or under any circumstances. OTTO
further agrees that it will at no time use any such information for the purpose
of competing with or assisting others in competing with the business of DYNACQ,
or for any purpose which may be harmful or detrimental to the business or
interests of DYNACQ. The restrictions in this section shall not apply and shall
not prohibit the use or disclosure of such confidential information (i) to the
extent required by law or court order, or other administrative order in any
litigation, arbitration, or similar proceeding; (ii) to the extent such
information becomes publicly available other than through a breach of this
section; or (iii) to the extent such information would become necessary to
support any claim arising between the parties; or (iv) with the written
agreement of SBI. The parties agrees that any remedy at law for actual or
threatened breach of the provisions of this section would be inadequate and that
SBI shall be entitled to specific performance thereof or injunctive relief by
temporary or permanent injunction or such other appropriate judicial remedy,
writ or order as may be entered by a court of competent jurisdiction. Any such
remedy shall be in addition to any damages which SBI may be legally entitled to
recover as a result of any breach by the other party of the provisions of this
section, and OTTO hereby waives any requirement for the securing or posting of
any bond in connection with obtaining any such injunctive or other equitable
relief.

5.1 Initial and Renewal Terms. The term of this Agreement will be for three
(3) years commencing as of October 1, 2008, and expiring as of September 30,
2011, unless and until terminated as provided hereinafter (“the Term”). SBI is
hereby granted and shall, if not at the time in default under this Agreement,
have at its sole discretion, an option to extend the term of this Agreement for
two (2) years under the same terms contained herein. This option shall be
exercised only by SBI’s delivering to OTTO before the termination of the
original Term written notice of SBI’s election to extend the Term of this
Agreement as provided herein

5.2 Termination by SBI. SBI may terminate this Agreement upon thirty (30) days
written notice to OTTO.

5.3 Termination by OTTO. OTTO may terminate this Agreement upon the occurrence
of the dissolution of SBI, or if SBI fails to pay OTTO the advertising dollars
as provided for in sec. 1.2 of this Agreement within thirty (30) days of the
date such amounts are due.

5.4 Termination by Agreement. In the event OTTO and SBI shall mutually agree in
writing, this Agreement may be terminated on the date specified in such written
agreement.

5.5 Bankruptcy. In the event that either party become insolvent, or if any
petition under federal or state law pertaining to bankruptcy or insolvency or
for a reorganization or arrangement or other relief from creditors shall be
filed by or against either party, or if any assignment, trust, mortgage, or
other transfer shall be made of all or a substantial part of the property of
either party, or if either party shall make or offer a composition in its debts
with its creditors, or if a receiver, trustee, or similar officer or creditor’s
committee shall be appointed to take charge of any property of or to operate or
wind up the affairs of either party, then the other party may, by written
notice, as specified herein, immediately terminate this Agreement.

 

Page 4 of 8



--------------------------------------------------------------------------------

5.6 Default. In the event either party shall give written notice to the other
that such other party has substantially defaulted in the performance of any
material duty or material obligation imposed upon it by this Agreement, and such
default shall not have been cured within thirty (30) days following the giving
of such written notice, the party giving such written notice shall have the
right to immediately terminate this Agreement unless the defaulting party shall,
within said thirty (30) day period, have made a good faith effort to initiate
corrective action and it is contemplated that such corrective action will be
completed within the following thirty (30) day period.

5.7 Effects of Termination. Upon termination of this Agreement, as hereinabove
provided, neither party shall have any further obligations hereunder except for
(i) obligations accruing prior to the date of termination, and (ii) obligations,
promises, or covenants set forth herein that are expressly made to extend beyond
the Term, including, without limitation, indemnities, and payment of accrued
advertising dollars, if any.

6.1 Independent Relationship. It is mutually understood and agreed that OTTO and
SBI, in performing their respective duties and obligations under this Agreement,
are at all times acting and performing as independent contractors with respect
to each other, and nothing in this Agreement is intended nor shall be construed
to create an employer/employee relationship or a joint venture relationship, or
to allow SBI to exercise control or direction of any nature, kind, or
description over the manner or method by which OTTO performs its duties.

6.2. OTTO Representative. Except as may be herein more specifically provided,
OTTO shall act with respect to all matters hereunder through its managers.

6.3 SBI Representative. Except as may be herein more specifically provided, SBI
shall act with respect to all matters hereunder through its President.

6.4 Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered or mailed by prepaid certified mail, return receipt requested,
addressed as follows:

 

If to OTTO:

  

Sandy Hui

Flat A, 1/F., Hang Fat Industrial Building

550-556 Castle Park Road, Lai Chi Kok

Kowloon, Hong Kong

Telephone: (852) 27319101

Telefax: (852) 27225014

If to SBI:

  

Chiu Chan or Philip Chan

10304 I-10 East, Suite 369

Houston, Texas 77029

Telephone: (713) 378-2000

Telefax: (713) 378-3155

 

Page 5 of 8



--------------------------------------------------------------------------------

or to such other address, or to the attention of such other person or officer,
as either party may by written notice designate.

6.5 Governing Law. This Agreement has been executed and delivered in, and shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Texas. Venue for any legal actions hereunder shall be in the State
district courts of Harris County, Texas.

6.6 Assignment. This Agreement may not be assigned by any party hereto.

6.7 Waiver of Breach. The waiver by either party of any condition or covenant,
or of any breach or violation of any provision of this Agreement shall not
operate as, or to be construed to constitute, a waiver of any subsequent breach
of the same or another provision hereof.

6.8 Enforcement. In the event either party resort to legal action to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover costs of such action so incurred, including, without
limitation, reasonable attorney’s fees.

6.9 Gender and Number. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine, and neuter,
and the number of all words herein shall include the singular and plural.

6.10 Additional Assurance. Except as may be herein specifically provided to the
contrary, the provisions of this Agreement shall be self-operative and shall not
require further agreement by the parties; provided, however, at the request of
either party, the other party shall execute such additional instruments and take
such additional acts as are reasonable and as the requesting party may deem
necessary to effectuate this Agreement.

6.11 Consents, Approvals, and Exercise of Discretion. Except as may be herein
specifically provided to the contrary, whenever this Agreement requires any
consent or approval to be given by either party, or either party must or may
exercise discretion, the parties agree that such consent or approval shall not
be unreasonably withheld or delayed, and such discretion shall be reasonably
exercised.

6.12 Force Majeure. Neither party shall be liable or deemed to be in default for
any delay or failure in performance under this Agreement or other interruption
of service deemed to result, directly or indirectly, from acts of God, civil or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, failure of transportation, strikes or other work
interruptions by either party’s employees, or any other similar cause beyond the
reasonable control of either party.

6.13 Severability. In the event any provision of this Agreement is held to be
invalid, illegal, or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall not affect the remainder of
this agreement, which shall be and remain in full force and effect, enforceable
in accordance with its terms.

6.14 Divisions and Readings. The division of this Agreement into articles,
sections, and subsections and the use of captions and headings in connection
therewith are solely for convenience and shall not affect in any way the meaning
or interpretation of this Agreement.

 

Page 6 of 8



--------------------------------------------------------------------------------

6.15 Amendments and Agreement Execution. This Agreement and amendments hereto
shall be in writing and executed in multiple copies by the duly authorized
officers of OTTO and SBI. Each multiple copy shall be deemed an original, but
all multiple copies together shall constitute one and the same instrument.

6.16 Entire Agreement. This Agreement supersedes all previous contracts and
amendments and constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement. Neither party shall be entitled to
benefits other than those specified herein. No oral statements or prior written
material not specifically incorporated herein shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized unless
incorporated herein by amendment as provided herein, such amendment(s) to become
effective on the date stipulated in such amendment(s). The parties specifically
acknowledged that, in entering into and executing this Agreement, the parties
rely solely upon the representations and agreements contained in this Agreement
and no others.

6.17 Specific Performance. Each party acknowledges that a remedy at law for any
breach or attempted breach of the provisions of this Agreement will be
inadequate, and agrees that each party shall be entitled to specific performance
and injunctive or other equitable relief in case of any such breach or attempted
breach.

6.18 Successors Bound. Subject to the provisions of Section 7.5, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal legal representatives, and assigns.

6.19 Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The word “this Agreement,” “this
instrument,” “herein,” “hereto,” “hereunder,” and words of similar import refer
to this Agreement as a whole and not to a particular article, section,
paragraph, or other subdivision of this Agreement. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine, and neuter, and the number of all words shall include the
singular and the plural.

6.20 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

6.21 Public Disclosure. The parties hereto agree that any disclosure or press
release about the transactions contemplated by this Agreement may only be made
in the manner and at the time mutually determined by the Purchaser and the
Seller.

6.22 Time. Time is of the essence hereof. If the time for performance of any
obligations set forth in this Agreement falls on Saturday, Sunday, or legal
holiday, compliance with such obligation on the next business day following such
Saturday, Sunday or legal holiday shall be deemed acceptable. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday, or
legal holiday in Texas.

6.23 Attorney’s Fees. In the event of any action at law or in equity between the
parties hereto to enforce any provision or right hereunder or in any way related
hereto or arising herefrom, the unsuccessful party in such litigation covenants
and agrees to pay to the successful

 

Page 7 of 8



--------------------------------------------------------------------------------

party all costs and expenses, including reasonable attorney’s fees, incurred
therein by such successful party. If such successful party shall recover
judgment in any such action or proceeding, such costs and expenses shall be
included as part of such judgment.

6.24 Language. The language of this Agreement shall be construed as a whole and
in accordance with the fair meaning of the language used. The language of this
Agreement shall not be strictly construed for or against either of the parties
hereto based upon who drafted or was principally responsible for drafting the
Agreement or any specific term or condition hereof. This Agreement shall be
deemed to have been drafted by each party hereto, and no party may urge
otherwise.

6.25 Knowledge. Any representation, warranty or covenant herein which is limited
to a party’s “knowledge” is made with the understanding that such party has
examined whatever sources of information that are reasonably accessible to such
party in order to verify the truth and accuracy of such representation, warranty
or covenant.

6.26 Other Documents. The parties agree to execute all other documents or
instruments necessary to effect the transfers of property set forth herein and
otherwise to implement the provisions of this Agreement.

IN WITNESS WHEREOF, OTTO and SBI have executed this Agreement in multiple
originals this 25th day of November, 2008.

 

OTTO:     Otto Regent Limited       By:   Sandy Hui         Manager  

 

SBI:     SBI       By:   Chiu Chan         CEO  

 

Page 8 of 8